

116 HRES 921 IH: Celebrating the 129th anniversary of the birth of Bhimrao Ramji Ambedkar.
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 921IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Mr. Khanna (for himself, Mr. Engel, Mr. Bera, Ms. Jayapal, and Mr. Krishnamoorthi) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCelebrating the 129th anniversary of the birth of Bhimrao Ramji Ambedkar.Whereas Bhimrao Ramji Ambedkar is recognized as a singular historical figure, celebrated in India and around the world for his lasting contributions as a jurist, economist, socioeconomic reformer, civil rights leader, spiritual icon, freedom fighter, feminist, and the architect of India’s constitution;Whereas Ambedkar’s slogan, Educate, Agitate, Organize mobilized millions around the world to organize against discrimination based on religion, gender, race, class, and caste, and to promote universal equality and human rights;Whereas Ambedkar was born on April 14, 1891, in the town and military cantonment of the Mhow in the Central Provinces in the modern-day state of Madhya Pradesh, India, and April 14, 2020, represents the 129th anniversary of his birth;Whereas Ambedkar was born into a family that belonged to the Hindu Mahar community, one of the untouchable castes in India at the time;Whereas Ambedkar overcame systemic discrimination and went on to succeed against the odds to champion the rights of the most marginalized people in Indian society;Whereas Ambedkar became one of the first Indians to gain international repute as a scholar for his research in law, economics and political science, earning doctorates in economics from Columbia University and the London School of Economics;Whereas Ambedkar was deeply moved by witnessing the discrimination against African Americans and women in the United States, which informed his pursuit to guarantee equal rights for all in the Constitution of India;Whereas Ambedkar contacted W.E.B. Du Bois in the 1940s, writing that there is so much similarity between the position of the Untouchables in India and of the position of the Negroes in America that the study of the latter is not only natural but necessary, and Du Bois wrote with encouragement that he had every sympathy with the Untouchables of India;Whereas, on August 29, 1947, Ambedkar was appointed as the Chairman of India’s Constitution Drafting Committee, and became the father and architect of the Constitution of India;Whereas Ambedkar advocated for the inclusion of women’s rights in the Constitution of India and India’s political system, writing I measure the progress of a community by the degree of progress which women have achieved;Whereas Ambedkar served as India’s first Minister of Law and Justice from August 29, 1947, to January 24, 1950, when he resigned after India’s parliament stalled his draft of legislation enshrining gender equality in the laws of inheritance and marriage;Whereas Ambedkar led one of the largest civil rights movements in history, working to establish basic rights for hundreds of millions of Dalits, and succeeded in including Article 17 in the Constitution of India which abolishes untouchability and its practice in any form;Whereas Ambedkar devoted his life to fighting the segregation, stigma, and discrimination against Dalits, and was a leader of the 1927 Mahad Satyagraha March in which Dalits crossed caste lines to desegregate water tanks, temples, and common roadways to oppose the illegal but pervasive segregation against Dalits;Whereas Ambedkar’s influence as an economist is evidenced by his seminal texts on India’s financial systems, his establishment of the Finance Commission of India, and his role in the creation of The Reserve Bank of India (RBI);Whereas Ambedkar championed labor reforms such as changing the daily work schedule from 12 hours to 8 hours and introduced measures like employee insurance, medical leave, dearness pay, equal pay for equal work for women, minimum wages, and timely revision of scale of pay;Whereas Columbia University honored Ambedkar as one of the top 250 Columbians Ahead of Their Time, and American democratic intellectual Dr. Cornel West called Ambedkar one of the greatest public intellectuals;Whereas the Constitution of India enshrined fundamental human rights for all, preventing discrimination against any citizen on grounds only of religion, race, caste, sex, or place of birth;Whereas the Constitution of India was the first legal document in Indian history to have Dalits at the helm of its creation, and influenced the inclusion of minority rights in postcolonial constitutions around the world;Whereas in Ambedkar’s final speech in India’s Constituent Assembly on November 25, 1949, Ambedkar advocated for the active preservation of democracy, warning: If we wish to preserve the Constitution in which we have sought to enshrine the principle of Government of the people, for the people and by the people, let us resolve not to be tardy in the recognition of the evils that lie across our path and which induce people to prefer Government for the people to Government by the people, nor to be weak in our initiative to remove them;Whereas President Barack Obama invoked Ambedkar’s contribution to the Indian constitution and Indian society in an address before the Indian parliament in 2010, affirming We believe that no matter who you are or where you come from, every person can fulfill their God-given potential. Just as a Dalit like Dr. Ambedkar could lift himself up and pen the words of the constitution that protects the rights of all Indians,;Whereas former Prime Minister of India Manmohan Singh encouraged the people of India and all peoples around the world to take inspiration from Ambedkar on the 70th anniversary of the adoption of the Indian Constitution in 2019, remarking that Dr. Ambedkar once worried that the day may come when people may prefer government for the people to government by and of the people. He saw that as a great danger. On this 70th anniversary, we must ensure that we do not fall into the trap of choosing government for the people over government by and of the people.;Whereas Ambedkar’s birthday is observed as an annual official public holiday throughout India, and his birth month of April is observed worldwide as Dalit History Month; andWhereas Dr. Ambedkar’s contributions to economics, political science, civil rights, religious harmony, and jurisprudence have had a profound impact around the world, promoting democratic values, unfettered equality, and justice for peoples of all castes, races, genders, religions, and backgrounds: Now therefore, be it:That the House of Representatives—(1)celebrates the life of Bhimrao Ramji Ambedkar on the 129th anniversary of his birth;(2)honors the accomplishments of Ambedkar and the impact of his legacy on the Constitution of India and jurisprudence and legal scholarship around the world;(3)affirms the prohibition of untouchability and birth-descent discrimination in all forms as proclaimed by the Universal Declaration of Human Rights; and(4)recognizes that equality, justice, and liberty are essential rights for all people.